ORDER

PER CURIAM.
Barry K. Baker (Defendant) appeals from a judgment of conviction of murder in the first degree. Defendant challenges the sufficiency of the evidence to support his conviction in that the evidence did not *506show deliberation. We have reviewed the briefs of the parties and the record on appeal and conclude that the evidence was sufficient evidence from which a reasonable juror could have found beyond a reasonable doubt that Defendant deliberated before shooting the victim. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).